     Case 2:19-cv-09883-MWF-AFM Document 28 Filed 04/16/21 Page 1 of 1 Page ID #:216




1
                                                                                      JS-6
2

3

4
                             UNITED STATES DISTRICT COURT
5
                           CENTRAL DISTRICT OF CALIFORNIA
6

7
        CHARLES CHURCHILL, an                             CASE NO: CV 19-9883-MWF-(AFMx)
8
        individual;
9
                           Plaintiff,                     ORDER OF DISMISSAL OF ACTION
10
              vs.                                                          WITH PREJUDICE
11
        DOLGEN CALIFORNIA, LLC
12
        dba DOLLAR GENERAL, a
13
        private entity; and DOES 1
14      through 20, Inclusive;
15                         Defendants.
16

17
             Based upon the Motion & Stipulation of counsel and for good cause
18
       appearing, it is HEREBY ORDERED, ADJUDGED AND DECREED that this
19
       action is dismissed, with prejudice, each party to bear its own costs.
20

21
       Dated: April 16, 2021
22                                                   MICHAEL W. FITZGERALD
23
                                                     United States District Judge
24

25

26

27

28




                                     Order of Dismissal of Action with Prejudice

                                                         1
